DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	The amendment filed December 10, 2021 has been received and entered.  The text of those sections of Title 35, U.S. Code, not included in this action can be found in a prior Office action.  Any rejection set forth in a previous Office action that is not specifically set forth below is withdrawn.
3.	Claims 1, 2, 4-6, and 9-23 are pending.
4.	In the reply filed on August 19, 2016, applicant elected Group VII, claims 11 and 17, with claims 1-3, 7, 8, and 22 as linking claims with traverse.  In the amendment filed June 21, 2017, claims 1 and 22 were amended to read on Group IIX, treatment of cognitive disorders or deficits associated with the normal aging process.  Due to this amendment, the claims of Group VII are rejoined with the claims of Group IIX.  In addition, due to the amendment, there are no longer linking claims present in the claim set.  The rejoined, elected claims are 1, 2, 11, 17, 19, 22 and 23.
5.	Claims 4-6, 9, 10, 12-16, 18, 20, and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
6.	Claims 1, 2, 11, 17, 19, 22 and 23 are examined on the merits.

Claim Objections
7.	Claim 1 is objected to because of the following informalities:  in line 3, the recitation of “least” between “comprising” and “about” appears to be a typographical error.  It appears from applicant’s comments that “least” was intended to be deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
8.	Claims 1, 2, 11, 17, 19, 22 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for the reasons set forth in the previous Office action.
All of applicant’s arguments regarding this ground of rejection have been fully considered but are not persuasive.  Applicant argues “Paragraph [0045] of the published application describes the use of Applicant’s ‘spearmint extract containing 5% RA (in water) for 12 weeks via oral gavage once per day.’ As such, the specification provides sufficient support for this claim limitation…”.  However, the use of water as a carrier for the extract is not considered to provide support for the use of water as an extraction solvent.  The specification states that the spearmint is extracted prior to be mixed with water as the carrier for the gavage (see paragraph [0095]).  An artisan would readily appreciate that a carrier is distinct from an extraction solvent.  The specification is silent on how the spearmint extracts are produced.  Thus, there is not considered to be literal or inherent support for the use of water as an extraction solvent.

9.	Claims 1, 2, 11, 17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because the phrase “16 mg and up to 50 mg/kg/day” is confusing.  The use of “16 mg” in combination with “50 mg/kg/day” makes it unclear if the dosage range is intended to be “16 mg/kg/day” or simply “16 mg”.  Clarification is needed.


Claim Rejections - 35 USC § 103
10.	Claims 1, 2, 11, 17, 19, 22 and 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kott (US 2010/0137433) in view of Zhou (2010 3rd International Conference on Biomedical Engineering and Informatics (2010), pp 1723-1726 - cited by applicant in the IDS of 4/11/2014) and Reagan-Shaw (The FASEB Journal (2007) vol. 22, pp. 659-661).
Kott teaches a method for improving memory or impairing memory loss in a subject by administering a composition comprising a spearmint extract comprising rosmarinic acid to the subject. The reference teaches that the spearmint extract can be in the form of water extract (see claims 1, 8-11, 16, and 29 and paragraphs 35-37 and 80).  In addition, the reference teaches that the spearmint has a concentration of at least 7% rosmarinic acid (see paragraph 33, for example).  Furthermore, Kott teaches administering the spearmint extract such that it contains at least 90 mg of rosmarinic acid (see paragraph 36 and 40).  1285 mg of this spearmint extract would contain 90 mg rosmarinic acid (7% of 1285 mg).  Thus, the concentration of rosmarinic acid taught by Kott falls within the range claimed by applicant.  The reference teaches improving memory or impairing memory loss in general but does not teach specifically improving memory or impairing memory loss in an individual experiencing normal aging cognitive changes.  In addition, the reference teaches administering the extract so that a dosage of 300 mg or more of rosmarinic acid/day is administered (see paragraphs 36 and 40) but does not teach a dosage between 16-50 mg/kg/day.
	However, Zhou teaches that rosmarinic acid has cognitive enhancing effects that are useful in treating an aging individual.  The reference teaches that rosmarinic acid improves 
Therefore, it was known in the art at the time of the invention that spearmint extracts comprising rosmarinic acid improve memory or impair memory loss and that rosmarinic acid is useful in enhancing cognition in aging individuals. Thus, an artisan of ordinary skill would reasonably expect that the rosmarinic acid containing spearmint extract of Kott would be useful for specifically improving the cognitive health or function in an individual experiencing normal aging cognitive changes using the dosages suggested by Zhou.  This reasonable expectation of successful results would motivate the artisan to modify Kott to include modifying the method for improving memory or impairing memory loss to include the selection of an individual experiencing normal aging cognitive changes as the subject treated in the method and using the dosages suggested by Zhou.
Zhou teaches administering the rosmarinic acid for 10 weeks (70 days) (see page 1724).  However, the references do not specifically teach administering the extract for a time period of at least 90 days.  However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Zhou specifically states that long-.

Double Patenting
11.	Claims 1, 2, 11, 17, 19, 22 and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8-9, 16, and 17 of copending Application No. 14/609,907 (reference application) for the reasons set forth in the previous Office action.
Applicant has requested that this rejection be held in abeyance until allowable subject matter is indicated.  The request is noted.  The rejection is currently still considered valid at this time for the reasons set forth in the previous Office action.
12.	Claims 1, 2, 11, 17, 19, 22 and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12, 13, 15, 18-24, 51, 52 of copending Application No. 14/962,537 (reference application) for the reasons set forth in the previous Office action.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963. The examiner can normally be reached M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655